Citation Nr: 1641764	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  12-02 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to July 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


REMAND

The Veteran asserts that he has had symptoms of irritable bowel syndrome since service.  In a May 1996 report of medical history, the Veteran noted having "frequent indigestion."  A December 1996 VA examination report, dated five months after his discharge from service, reflects a diagnosis of "irritable bowel."  In an October 2009 opinion, an Army physician opined that the Veteran's irritable bowel syndrome should be service-connected because his current symptoms persist following a diagnosis of the same while on active duty.  However, as noted by the physician in a January 2012 addendum, irritable bowel syndrome was first diagnosed in December 1996, after the Veteran's discharge from service.  

In a January 2012 statement, the Veteran's wife stated that the Veteran had experienced symptoms of irritable bowel syndrome in service, and noted that on several occasions he came home during duty hours to shower and change his clothes.  The Veteran has not been provided with a VA examination addressing whether the currently diagnosed irritable bowel syndrome is related to active service.  As there is a current diagnosis of irritable bowel syndrome, lay statements indicate that the Veteran had symptoms in service, and irritable bowel syndrome was diagnosed five months after his discharge from service, the claim must be remanded for a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).


Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain all of the Veteran's VA treatment records from December 2011 to present.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded a VA examination to determine whether irritable bowel syndrome is related to his military service.  All pertinent 

symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file, including any records obtained pursuant to this Remand, must be made available to an appropriate examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's and his wife's statements, the examiner must state whether any currently or previously diagnosed irritable bowel syndrome is related to the Veteran's active duty service.  

The VA examiner must address the May 1996 report of medical history noting "frequent indigestion- relief with Rolaids, multiyear," the December 1996 VA examination diagnosing irritable bowel, the Veteran's lay statements, and his wife's January 2012 statement indicating that he had symptoms in service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3. The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review all development actions and any examination report to ensure that they are in complete compliance with the directives of this Remand.  If any development action or examination is deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim must be readjudicated.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

